DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12–19, 21, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmermann et al. (EP 2672806), hereinafter referred to Zimmermann.
Regarding claims 12 and 17, Zimmermann teaches, “A pressure detecting unit (claim 12: method for manufacturing) for a measuring device for measuring a pressure status value of a plant specimen, comprising: a carrier substrate (Fig. 1, 2, 5, 6, 7; ref. # 8) including a mounting surface (para. [0084]); a sensor unit (4) situated at the mounting surface of the carrier substrate [0084], the sensor unit configured to detect the pressure status value [0084]; a frame (5) fastened at the mounting surface of the carrier substrate (5 holding 8, see Fig. 1, 2, 5, 6, 7), the frame having a fastening surface (bottom of 8 on 5) facing the carrier substrate, a contact surface (Top of 5 at right/left of ref. # 12; see at least Fig. 2) oriented opposite the fastening surface for contact with the plant specimen (between 3 and 5 is where sample sits), and an inner surface which defines an opening and extends between the fastening surface and the contact surface (5 has inner surface where 8, 12, 13, 14 sits), the inner surface surrounding the sensor unit (5 surrounds 4); and an elastic pressure coupling layer (12, 13, 14 in opening of 5 contacting plant between 3 and 5; see at least Fig. 2, 5) filling the opening for contact with the plant specimen to transfer a force to the sensor unit [0084, 0085, 0089].”
Regarding claim 13, Zimmermann teaches, “wherein the mounting of the sensor unit includes an electrical contacting of the sensor unit with connecting structures provided at the carrier substrate (4 with 8; [0084, 0085]).”
Regarding claim 14, Zimmermann teaches, “wherein the filling material is introduced into the opening of the frame in a pourable state and is hardened in the opening [0084, 0085, 0098, 0106].”
Regarding claim 15, Zimmermann teaches, “wherein the filling material is inserted into the opening of the frame from a front side defined by the contact surface of the frame (Fig. 1; [0084, 0085]).”
Regarding claim 16, Zimmermann teaches, “wherein the frame is fastened at the mounting surface of the carrier substrate in an integral manner by gluing, or in a form-fitting manner by a clip connection (Fig. 1; [0037, 0084, 0085]).”
Regarding claim 18, Zimmermann teaches, “wherein the inner surface defines a first cross-sectional surface of the opening in an area of the contact surface of the frame, and a second cross-sectional surface of the opening in the area of the fastening surface of the frame, the second cross-sectional surface being larger than the first cross-sectional surface of the opening (Fig. 7; [0107]).”
Regarding claim 19, Zimmermann teaches, “wherein the carrier substrate is a circuit board (8; [0084]).”
Regarding claim 21, Zimmermann teaches, “wherein the frame includes a magnetic or magnetizable material ([0084; Fig. 1, 2, 5–7; frame 5 includes 6).”
Regarding claims 23 and 24, Zimmermann teaches, “wherein the frame includes at least one venting channel extending from the inner surface to an outer circumferential surface of the frame and/or at least one venting groove formed at the inner surface and extending up to the contact surface of the frame (Fig. 5, ref. # 10; para. [0098–0100]; 10 extends from top of 8, through top of 15 (which equates to a portion going into 5,), through to bottom of 15 (which equates to bottom of frame 5) or as claimed, extending from inner to outer circumferential surface of frame).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann
(EP 2672806).
Regarding claim 20, Zimmermann teaches, “wherein the sensor unit includes a sensor element (4) configured to detect the pressure status value and to generate a pressure signal representing the pressure status value [0084, 0085].” Zimmermann does not appear to teach, “the sensor element being in the form of a MEMS structure, and includes a readout unit in the form of an ASIC for processing the pressure signal which may be generated by the sensor element.” However, it is well known in the art of measuring and testing to use a pressure sensor element with a MEMS structure and ASIC for processing a signal from a sensor element for finely detecting pressure signals and outputting their values to a desired computing device for further processing. Here the examiner takes Official Notice.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zimmermann
(EP 2672806) in view of Kunze (US Pub. # 20100018295).
Regarding claim 22, Zimmermann does not appear to teach, “wherein the frame is formed from a plastic material, the plastic material being a thermoplastic material, or a thermosetting material, or an elastomer material.” However, Kunze teaches the deficiencies of Zimmermann (para. [0036] – “PEK”; 11 holding 9, 13). It would have been obvious to one skilled in the art at the time of filing to modify Zimmermann’s invention to include wherein the frame is formed from a plastic material, the plastic material being a thermoplastic material, or a thermosetting material, or an elastomer material.
The ordinary artisan would have been motivated to modify Zimmermann’s invention for at least the purpose of ensuring the sensor is properly secured while providing protection to/from the objects for which it will be contacting during sensing and measuring.
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.
Applicant states, “[a]ccording to the present invention, both the sensor unit 20 and the frame 30 are mounted/fastened on the same mounting surface 10a of the carrier substrate 10… “[a]ccording to the present claims, the sensor is provided with a frame 30, which is attached to the carrier substrate 10 and encloses the sensor unit 20. Thus, when manufacturing the sensor, only access from one side is necessary, while the other side of the carrier substrate 10 is completely available for mounting and thus offers a larger mounting surface.” The Office disagrees with applicant’s arguments.
As shown in Fig. 5, the frame 5 is “fastened at the mounting surface of the carrier substrate 8”. The broadest reasonable interpretation of, “fastened at” is interpreted as being near, approaching, or in the vicinity thereof. In this case, frame 5 contacts three surface of the substrate 8 (at least seen in Fig. 5). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the frame 30 to be “fastened on”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further states, “[o]n the other hand, according to the present claims, only one filler 40 is required for the filling of the opening 34, since a smaller volume range with less critical surface covering has to be covered on the carrier substrate 10.” The Office disagrees with applicant’s arguments.
While Zimmermann teaches three layers (12, 13, 14), the combination thereof equates to the claimed, “elastic pressure coupling layer filling the opening for contact with the plant specimen to transfer a force to the sensor unit,” since layer 12 at least partially fills the opening and contacts the plant specimen as claimed. The claims do not require one, single material to completely fill the opening, or entirely fill the opening while contacting or surrounding all areas from the fastening surface, to the contact surface, inside the frame. Even further, the broadest reasonable interpretation of “filling the opening” only requires some portion of a layer/material to be within the opening (ex.: some water in a glass is filled). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN D WALSH/Primary Examiner, Art Unit 2852